DETAILED ACTION
This office action is in response to the communication received on December 17, 2021 concerning application No. 16/338,884 filed on April 2, 2019.
	Claims 1-20 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Response to Arguments
Applicant’s argument filed 12/17/2021 in regards to the claim objection have been fully considered. The amendments to the claims have been entered and overcome the claim objection previously set forth.
Applicant’s argument filed 12/17/2021 in regards to the claim rejections under 35 USC 112 have been fully considered. The amendments to the claims have been entered and overcome the claim rejections under 35 USC 112 previously set forth.

12/17/2021 in regards to the claim rejections under 35 USC 102/103 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art previously relied upon fails to teach “generating a first image from the first imaging signals caused by the asymmetrical aperture at a first degree view of the first oblique angle of the first imaging plane; and generating a second image from the second imaging signals caused by the asymmetrical aperture at a second degree view of the second oblique angle of the second imaging plane for an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes”, examiner respectfully disagrees. Salgo teaches in [0014], “the controller may be programmed to steer the beam automatically in a predetermined, default manner” and [0024] discloses the beams can be transmitted at any inclination but preferably in an orthogonal manner. Additionally, annotated fig. 2A used below in the rejection of claims 1, 11, and 19 shows that the first imaging plane is located at a +45 degree angle and the second imaging plane is located at a -45 degree angle therefore making them within the range of plus/minus 35 degrees to plus/minus 55 degrees. Please see the rejection below for more detail.
For the reasons above the rejection of claims 1-20 stand.

	
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 20, “to axial direction” should read, “to the axial direction”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller) in view of Levy (US 2009/0030317) and Salgo et al. (US 2003/0060710, hereinafter Salgo).
Regarding claim 1, Miller teaches a method of intraluminal imaging (abstract), the method comprising: 
receiving imaging signals by an array of imaging elements ([0084], [0085] describe the process of receive sub-arrays 441,…, 44n receiving image signals) positioned within a distal portion of an intraluminal imaging device (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12); 
([0084], [0085] and [0097], “the transmit beamformer directs emission of the phased ultrasound beam along the scan lines over the angles calculated for each sector”), with a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane ([0117], front view 286A) at a first oblique angle relative to an axial direction (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the axial axis) of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); ---
beamforming, with the micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal), the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees); 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to the axial direction of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the axial direction and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
generating a first image from the first imaging signals caused by the aperture at a first degree view of the first oblique angle of the first imaging plane (286A in fig. 7 and figs. 13A and 14A); and 
generating a second image from the second imaging signals caused by the aperture at a second degree view of the second oblique angle of the second imaging plane (291A, 292A in fig. 7 and figs 13B and 14B).
Miller does not specifically teach that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of 
However, 
Levy in a similar field of endeavor teaches that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the axial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Miller in view of Levy does not specifically teach the images are generated from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes.
However,
Salgo in a similar field of endeavor teaches the images are generated from an x-plane mode ([0016]-[0018] disclose the process of generating images using the two planes in figs. 2A-2B) that defaults ([0014], “the controller may be programmed to steer the beam automatically in a predetermined, default manner” and [0024] discloses the beams can be transmitted at any inclination but preferably in an orthogonal manner) to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes (fig. 2A below shows the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy to have the images be generated from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes. The motivation to apply the known technique of having the images be generated for an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes 
Regarding claim 2, Miller in view of Levy and Salgo teaches the method of claim 1, as set forth above. Miller further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 49 teaches that the second plane view is orthogonal to the first plane view).
Regarding claim 3, Miller in view of Levy and Salgo teaches the method of claim 2, as set forth above.
Salgo further teaches the first oblique angle is in a range of +45 degree in relation to the axial direction, and the second oblique angle is in a range of -45 degree in relation to the axial direction (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale

([0039]).
Regarding claim 4, Miller in view of Levy and Salgo teaches the method of claim 1, as set forth above.
Miller further teaches
selecting the first oblique angle as an angle corresponding to a two-dimensional (2D) plane viewed immediately prior to selection ([0089], lines 15-21, the first angle is placed within the two orthogonal central planes shown in fig. 4 and represents a 2D image of the region of interest or entire imaging area); 
the second oblique angle avoids a predefined exclusion range (figs. 13A, 14A and [0135], [0137], show the angular range lines 412B and 413B that are set as the azimuthal angular range lines).
Additionally, Salgo further teaches determining the second angle orthogonal to the first angle ([0029], lines 17-20, “the initial condition of the two biplane images is that the two are aligned untitled along a common center line and rotated 90 degrees with respect to each as shown in fig. 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy ([0037]).

Regarding claim 5, Miller in view of Levy and Salgo teaches the method of claim 1, as set forth above. Miller further teaches 
selecting the first angle and the second angle to satisfy a predetermined criterion ([0117], the first and second angle are selected by the clinician in order to satisfy a specific yaw offset angle).
Regarding claim 7, Miller in view of Levy and Salgo teaches the method of claim 1, as set forth above. Miller further teaches 
displaying the first image adjacent to the second image on a display (fig. 7 and [0090] shows displaying multiple images adjacent to one another).
Regarding claim 11, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane at a first oblique angle relative to an axial direction of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to the axial direction of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the longitudinal axis and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
wherein the first imaging signal forms a first image by the aperture at a first degree view of the first oblique angle (286A in fig. 7A and figs. 13A and 14A); and 
wherein the second imaging signal forms a second image by the aperture at a second degree view of the second oblique angle (291A, 292A in fig. 7 and figs 13B and 14B).
Miller does not specifically teach that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture and the images are formed from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes. 
However, 
([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Miller in view of Levy does not specifically teach the images are formed from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes.
However,
Salgo in a similar field of endeavor teaches the images are formed from an x-plane mode ([0016]-[0018] disclose the process of generating images using the two planes in figs. 2A-2B) that defaults ([0014], “the controller may be programmed to steer the beam automatically in a predetermined, default manner” and [0024] discloses the beams can be transmitted at any inclination but preferably in an orthogonal manner) to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes (fig. 2A below shows the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller in view of Levy to have the images be generated for an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes. The motivation to apply the known technique of having the images be formed from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes of Salgo to the device of Miller in view of Levy would be to allow for the predictable results of not having a user manually steer the ultrasound beams and thereby reducing error.
Regarding claim 12, Miller in view of Levy and Salgo teaches the imaging device of claim 11, as set forth above. Miller further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 1 teaches that the second plane view is orthogonal to the first plane view).
Regarding claim 13, Miller in view of Levy and Salgo teaches the device of claim 12, as set forth above.
Salgo further teaches the first oblique angle is in a range of +45 degree in relation to the axial direction, and the second oblique angle is in a range of -45 degree in relation to the axial direction (fig. 2A above shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller in view of Levy and Salgo to have the first oblique angle is in a range of +45 degree in relation to the axial direction, and the second oblique angle is in a range of -45 degree in relation to the axial direction. The motivation to make this modification is in order to provide an optimal position for the two planes so that the device can generate a volume image rapidly, as recognized by Salgo ([0039]).
Regarding claims 9 and 14, Miller in view of Levy and Salgo teaches the language of claims 1 and 11, as set forth above. Levy further teaches the aperture is configured with asymmetrical sides ([0053] and fig. 3 shows the aperture has 5 rows and 7 columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Miller in view of Levy and Salgo to have an aperture that is configured with asymmetrical sides. The motivation to ([0072]).
Regarding claims 10 and 15, Miller in view of Levy and Salgo teaches the language of claims 9 and 14, as set forth above. Levy further teaches the axial direction of the aperture of the array of imaging elements is aligned with the length of the two-dimensional array ([0053], fig. 3 shows the aperture has 5 rows and 7 columns and that the length is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method/device disclosed by Miller in view of Levy and Salgo to the axial direction be aligned with the length of the two-dimensional array. The motivation to make this modification is in order to have the imaging planes be referenced to the longitudinal axis, as recognized by Levy ([0008]).
Regarding claim 16, Miller in view of Levy and Salgo teaches the device of claim 15, as set forth above. Miller further teaches the array of imaging elements comprises a phased-array transducer array associated with imaging signals comprising ultrasound signals ([0025], “the transducer array and the beamformers are constructed to operate in a phased array mode and acquire the ultrasound data”).
	Regarding claim 17, Miller in view of Levy and Salgo teaches the imaging device of claim 11, as set forth above. Miller further teaches wherein the micro-beamformer IC includes a plurality of microchannels delay lines that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085] explains how each receive processor 220i includes a delay line that delays the transducer signal and adds the delayed signal before sending the signal to a receive beamformer).
Regarding claim 19, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane at a first oblique angle relative to an axial direction of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to the axial direction of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the longitudinal axis and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
wherein the first imaging signal forms a first image by the aperture at a first degree view of the first oblique angle (286A in fig. 7A and figs. 13A and 14A); and 
(291A, 292A in fig. 7A and figs 13B and 14B).
wherein the first degree view is different from the second degree view by 45 degrees or by 90 degrees (fig. 7A, the first degree view is represented by 286A which is at a 30 degree angle with the x-axis and the second degree view is represented by 291A/292A which is at a -60 degree angle with the x-axis making the distance between the two views 90 degrees).
Miller does not specifically teach that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture and the images are formed from an x-plane mode that defaults to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes.
However, 
Levy in a similar field of endeavor teaches that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).

However,
Salgo in a similar field of endeavor teaches the images are formed from an x-plane mode ([0016]-[0018] disclose the process of generating images using the two planes in figs. 2A-2B) that defaults ([0014], “the controller may be programmed to steer the beam automatically in a predetermined, default manner” and [0024] discloses the beams can be transmitted at any inclination but preferably in an orthogonal manner) to a range of plus/minus 35 degrees to plus/minus 55 degrees corresponding to each plane in a set that comprises the first and second imaging planes (fig. 2A below shows the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale


Regarding claim 20, Miller in view of Levy and Salgo teaches the device of claim 19, as set forth above. Miller further teaches the micro-beamformer IC includes a plurality of microchannels delay lines (220 in fig. 5B and [0085]) that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085], “each intra-group receive processor 220_i delays the individual transducer signals, adds the delayed signals, and provides the summed signal” because the delay elements are programmable it is understood that they are delaying each signal the same amount).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy and Salgo as applied to claims 1 and 11 above, and further in view Seward et al. (US 6,171,247, hereinafter Seward).
Regarding claims 6 and 18, Miller in view of Levy and Salgo teaches the language of claims 1 and 11, as set forth above. Miller further teaches beamforming a plurality of imaging signals received by the array of imaging elements ([0013], lines 5-7, “the two dimensional ultrasonic imaging system acquires a plurality of two-dimensional images”).

However, 
Seward in a similar field of endeavor teaches beamforming a plurality of imaging signals (col. 4, lines 57-58, “the multiplane ultrasound transducer 46 transmits a plurality of sequential tomographic image planes 48”) wherein the plurality of imaging signals are associated with a plurality of planes between a start plane and an end plane (col. 4, lines 60-66, the array 46 being rotated through an arc up to 360 degrees means that the array 46 is able to rotate through the 90 degrees between the first plane and second plane and obtain a plurality of planes between the two planes. Although Seward does not specifically teach setting a first plane and a second plane it would be obvious to combine the teaches of Seward with the plane setting of Miller); and 
generating a three-dimensional (3D) volume image between the first plane and the second plane from the received plurality of imaging signals (col. 4, line 66 – col. 5, line 1, “the series of planes 48 can be electronically coalesced into a column suitable for the making of 3-dimensional images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy and Salgo to image a plurality of planes between a first and second plane and generate a 3D volume image between the first and second plane from the plurality of images obtained. The motivation to make this modification is in order to obtain a plurality of ultrasound images for a (col. 4, lines 55-57).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy and Salgo as applied to claims 1 above, and further in view Lundberg et al. (US 2005/0281444, hereinafter Lundberg).
Regarding claim 8, Miller in view of Levy and Salgo teaches the method of claim 1, as set forth above. Miller further teaches 
displaying a third image adjacent to at least one of the first image or the second on a display, wherein the third image is generated from third imaging signals received by the array of imaging elements (fig. 7-7A shows all three plane views (front view, top/bottom view, and (right/left side view) being displayed on the same screen, and claim 58). 
Miller in view of Levy and Salgo does not specifically teach the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements. 
However, 
Lundberg in a similar field of endeavor teaches the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements ([0036] and fig. 1, (132) shows the three planes aligned along a common axis that extends from the ultrasound probe. It is shown that each of the planes aligns with the axial axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy and Salgo to have the third plane aligned with the axial direction of the aperture. The motivation to apply the known technique of having the third plane aligned with the axial direction of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.W.B./Examiner, Art Unit 3793   

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791